Citation Nr: 0432829	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  97-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to a compensable disability evaluation for 
residuals of a compound alveolus fracture of the mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1969 
to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office in New York, New York.  
Specifically, by a June 1996 rating action, the RO, in 
pertinent part, denied service connection for bilateral knee 
and low back disabilities and a compensable disability 
evaluation for the service-connected residuals of a compound 
alveolus fracture of the mandible.  By a subsequent April 
1997 rating action, the RO denied service connection for a 
right ankle disability.  


FINDINGS OF FACT

1.  By a June 1996 rating action, the RO denied a compensable 
evaluation for the service-connected residuals of a compound 
alveolus fracture of the mandible.  Following receipt of 
notification of the decision, the veteran perfected a timely 
appeal with respect to the claim of entitlement to a 
compensable rating for this service-connected disability.  

2.  At the personal hearing conducted at the RO before the 
undersigned Acting Veterans Law Judge in October 2002, the 
veteran, through his representative, expressed his desire to 
withdraw his appeal of his claim for a compensable rating for 
his service-connected residuals of a compound alveolus 
fracture of his mandible.  The testimony provided at this 
personal hearing was transcribed to written format.  

3.  All relevant evidence necessary for an equitable 
disposition of the service connection issues on appeal has 
been obtained.  

4.  The veteran does not have a right ankle disability 
associated with service.  

5.  The veteran does not have a bilateral knee disability 
associated with service.  

6.  The veteran does not have a low back disability 
associated with service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issue of entitlement to a compensable rating for 
the service-connected residuals of a compound alveolus 
fracture of his mandible, by the veteran have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2004).  

2.  A right ankle disability was not incurred or aggravated 
in service, and degenerative joint disease of the right ankle 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

3.  A bilateral knee disability was not incurred or 
aggravated in service, and degenerative joint disease of the 
knees may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  A low back disability was not incurred or aggravated in 
service, and degenerative joint disease of the lumbar spine 
at the L4-L5 level may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensable Evaluation For Service-Connected Residuals Of 
A Compound Alveolus Fracture Of The Mandible

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2004).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2004).  

As the Board has discussed in this decision, the RO, by the 
June 1996 rating action, the RO denied a compensable 
evaluation for the service-connected residuals of a compound 
alveolus fracture of the mandible.  Following receipt of the 
July 1996 notification letter, the veteran, in October 1996, 
submitted his notice of disagreement with respect to the 
denial of a compensable evaluation for his service-connected 
mandible disorder.  In February 1997, the RO furnished the 
veteran with a statement of the case concerning the issue of 
entitlement to a compensable rating for the service-connected 
residuals of a compound alveolus fracture of the mandible.  

In March 1997, the RO received from the veteran his 
substantive appeal in which he expressed his desire to 
continue his claim for a compensable rating for his 
service-connected residuals of a compound alveolus fracture 
of his mandible.  The RO's receipt of this document 
constituted a timely perfection of the appeal of the denial 
of a compensable rating claim for this service-connected 
disability.  

Thereafter, at the personal hearing conducted at the RO 
before the undersigned Acting Veterans Law Judge in October 
2002, the veteran, through his representative, expressed his 
desire to withdraw his appeal of his claim for a compensable 
rating for his service-connected residuals of a compound 
alveolus fracture of his mandible.  The testimony provided at 
this personal hearing was transcribed to written format.  
See, hearing transcript (T.) at 2.  

Given the clear message of the testimony provided at the 
October 2002 personal hearing, the Board concludes that 
further action with regard to the issue of entitlement to a 
compensable rating for the service-connected residuals of a 
compound alveolus fracture of the mandible is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2004).  The Board does not have jurisdiction of 
this issue and, as such, must dismiss the appeal of the 
claim.  See, 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2004).  

II.  Service Connection Claims

A.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in April 2002, the RO discussed the type of 
evidence necessary to support the veteran's service 
connection claims.  Also by these documents, the RO notified 
the veteran that VA would make reasonable efforts to help him 
obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  Further, the veteran was asked to submit 
information describing additional evidence or the evidence 
itself.  

Additionally, the June 1996 rating decision (with regard to 
the bilateral knee and low back claims), the February 1996 
statement of the case (SOC) (with regard to the bilateral 
knee and low back claims), the April 1997 rating decision 
(with regard to the right ankle claim), the September 1998 
SOC (with regard to the right ankle claim), the supplemental 
statement of the case (SSOC) issued in September 1998 (with 
regard to the bilateral knee and low back claims), as well as 
SSOCs issued in July 2002 and November 2003 (with regard to 
all three service connection claims) notified the veteran of 
the relevant criteria and evidence necessary to substantiate 
his right ankle, bilateral knee, and low back claims.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of these service connection claims.  
Significantly, in a document dated one week after the 
November 2003 SSOC, the veteran reported that he had no 
additional evidence to submit.  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran.  
Furthermore, during the current appeal, the veteran has been 
accorded pertinent VA examinations which involved a thorough 
review of his claims folder as well as a complete physical 
evaluation of his right ankle, both knees, and low back.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's claims for service connection for right ankle, 
bilateral knee, and low back disabilities and concludes that 
further examination of these joints is not necessary.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

B.  Right Ankle Disability

1.  Factual Background

According to the service medical records, in October 1970, 
the veteran was involved in a car accident which resulted in 
unconsciousness for an unknown period of time as well as 
multiple facial and mouth injuries.  He was hospitalized for 
three weeks between October and November 1970, during which 
time he underwent a closed reduction for an alveolus 
fractured mandibular as well as a closure laceration of the 
tongue.  Final diagnoses included a compound alveolus 
fracture of the mandible with no artery or nerve involvement, 
a fracture of teeth #29 and #30 with no artery or nerve 
involvement, a healed laceration of the right dorsum tongue, 
and healed lacerations of the chin with no artery or nerve 
involvement.  

The service medical records are negative for complaints of, 
treatment for, or findings of a right ankle disability.  At 
the separation examination which was conducted in September 
1970, the veteran denied ever having experienced a history of 
broken bones; bone, joint, or other deformity; or foot 
trouble.  He specifically stated that he was in good health 
except for fractured teeth for which he was receiving 
treatment since October 1970.  The separation evaluation 
demonstrated that the veteran's lower extremities, including 
his feet, were normal.  The examiner specifically noted in 
the report of this examination that the veteran had no 
defects or diagnoses other than his dental pathology.  In a 
statement dated on the day before discharge in December 1970, 
the veteran reported that there had been no change in his 
medical condition since his separation examination.  

At a VA examination conducted in February 1971, the veteran 
reported that he had no orthopedic complaints except for his 
fractured jaw.  The examiner noted that the veteran had no 
orthopedic condition at that time and, due to his (the 
veteran's) jaw complaints, he would be referred to the dental 
clinic.  

In an undated letter received at the RO in May 1998, a 
private physician noted that he had treated the veteran with 
sclerotherapy injections to help to strengthen, stabilize, 
and decrease pain in his ankle.  This doctor stated that the 
veteran "has a longstanding history of ankle instability and 
pain."  

In October 1998, the veteran underwent a private examination.  
At that time, he reported that the October 1970 in-service 
automobile accident which had primarily resulted in 
maxillofacial injuries had also caused an injury to his right 
ankle.  The veteran also described subsequent treatment for 
his right ankle symptomatology, which includes pain, 
occasional stiffness, and swelling.  A physical examination 
of the veteran's right ankle demonstrated tenderness and 
crepitus over the deltoid ligament in the area asserted by 
the veteran to be the place where he had previously received 
injections; full range of motion; normal sensation, motor 
function, and pulses; intact posterior tibial tendon on 
single heel raise testing; no bony tenderness medially or 
laterally; and no instability.  X-rays taken of the veteran's 
right ankle showed a medial spur over the body of the talus 
with questionable impingement on the medial malleolus but no 
osteochondral defects or arthrosis.  These radiographic 
findings were found to be normal.  In pertinent part, the 
examiner provided an impression of right ankle synovitis.  
Additionally, the examiner expressed his opinion that the 
veteran's "present symptoms may be causally related to his 
prior accident, given his history, . . . [but that] given 
their chronicity, there may be a component or normal age 
related processes."  

Subsequently, in November 2002, the veteran underwent another 
private orthopedic examination.  At that time, he noted that, 
as a result of the 1970 in-service automobile accident that 
caused maxillofacial injury, he also sustained trauma to his 
ankle.  His current right ankle complaints included pain.  
The examiner also noted that the veteran had brought with him 
copies of records reflecting the maxillofacial trauma and 
fracture about the mandible and that "[d]ocumentation for 
injury about the musculoskeletal system is only as per the . 
. . [veteran's] history."  

A physical examination of the veteran's right ankle reflects 
mild pain at the area of the right ankle as well as pain at 
the aera of the medial aspect.  X-rays taken of the veteran's 
right ankle showed no evidence of acute fracture or 
dislocation, trabecular pattern and bony density which were 
within normal limits, and minimal osteoarthritic changes, and 
a small bony fragment near the medial malleolus of 
indeterminate age.  In pertinent part, the examiner provided 
an impression of a sprain-type injury of the right ankle with 
osteoarthritis syndrome.  In addition, the examiner concluded 
that a causal relationship to the 1970 accident is "only as 
per the . . . [veteran's] history."  The examiner also noted 
that he had informed the veteran that his (the doctor's) 
correlation of the veteran's symptoms to the 1970 trauma "is 
only as per his [the veteran's] personal history . . . [as] 
no other evidence of documentary material has been 
provided."  

In June 2003, the veteran underwent a VA joints examination.  
At that time, he complained of right ankle pain since he 
injured this joint in the in-service 1970 automobile 
accident.  A physical examination of the veteran's right 
ankle demonstrated hammertoes, plantar flexion to 40 degrees, 
dorsiflexion to 20 degrees, normal supination and pronation 
as well as normal mid-foot and forefoot motion (using the 
left foot for control), no deformities visualized, no 
swelling, no localized tenderness medially or laterally, and 
normal muscles around the ankle joint.  Roentgenograms 
previously taken in November 2000 showed a normal-looking 
ankle joint with the absence of any arthritis but with a 
possible nonunion of the tip of the medial malleolus.  

The examiner diagnosed a normal ankle with unexplained 
possible accessory old nonunion of the tip of the medial 
malleolus.  Based on a consideration of the veteran's 
statements, the evidence contained in the claims folder, as 
well as the findings on current evaluation, the examiner 
concluded that "it is not likely that any injuries of 
severity were service-connected or can be considered 
service-connected."  The examiner specifically stated that 
it is unlikely that the radiographic findings of a possible 
nonunion of the tip of the medial malleolus are the result of 
the in-service accident.  The examiner explained that such a 
fracture would have likely required treatment involving 
conservative methods of medical care such as a cast or 
similar immobilization devices.  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that he injured his right ankle 
in the same in-service automobile accident in 1970 in which 
he had sustained trauma to his face and that this injury has 
resulted in a current right ankle disability manifested by 
pain and limitation of motion.  See, e.g., T. at 2-10.  
Significantly, however, the competent evidence of record does 
not support the veteran's assertion that he incurred a right 
ankle disorder as a result of his active military duty.  A 
right ankle disability was not exhibited in service and has 
not been related to active duty by any competent authority.  

In this regard, the Board acknowledges that, at the October 
1998 private examination, the examiner concluded that the 
veteran's right ankle synovitis "may be causally related to 
his prior accident, given his history, . . . [but that] given 
the . . . chronicity, there may be a component or normal age 
related processes."  While this physician asserted that the 
veteran's right ankle synovitis "may be" causally related 
to the prior accident, the doctor also explained that another 
possible cause of this condition was the normal aging 
process.  Furthermore, the physician's conclusion that the 
veteran's right ankle synovitis "may be" causally related 
to the previous accident is based solely on the veteran's own 
statements.  This doctor did not state that he had had the 
opportunity to review the veteran's pertinent medical 
records.  As the Board has discussed in this decision, the 
service medical records are negative for complaints of, 
treatment for, or findings of a right ankle disability.  In 
fact, at the September 1970 separation examination, the 
veteran denied ever having experienced a history of broken 
bones; bone, joint, or other deformity; or foot trouble.  He 
specifically stated that he was in good health except for 
fractured teeth for which he was receiving treatment since 
October 1970.  Also, at the February 1971 VA examination, the 
veteran reported that he had no orthopedic complaints except 
for his fractured jaw.  

Moreover, the private physician who conducted the November 
2002 orthopedic examination explained that any evidence of a 
causal relationship between the veteran's current residuals 
of a sprain-type right ankle injury with osteoarthritis 
syndrome and the 1970 trauma was based solely upon his 
history.  The basis of the doctor's conclusion was the 
service medical records which he had reviewed.  

Significantly, the examiner who conducted the June 2003 VA 
joints examination reiterated the private physician's 
November 2002 opinion.  In particular, the VA examiner, who 
had the opportunity to review the veteran's entire claims 
folder, concluded that the veteran had a normal right ankle 
except for an unexplained possible accessory old nonunion of 
the tip of the medial malleolus.  The examiner concluded that 
it is unlikely that the radiographic findings of a possible 
nonunion of the tip of the medial malleolus are the result of 
the in-service accident.  The examiner explained that such a 
fracture would have likely required treatment involving 
conservative methods of medical care such as a cast or 
similar immobilization devices.  

Consequently, the Board concludes that the claims folder 
contains no competent evidence associating a right ankle 
disability (which has been characterized as right ankle 
synovitis, residuals of a sprain-type right ankle injury with 
osteoarthritis syndrome, and an unexplained possible 
accessory old nonunion of the tip of the medial malleolus) 
with the veteran's service (on a direct or, where 
appropriate, a presumptive basis).  Without competent 
evidence of an association between a diagnosed disability and 
active duty, service connection for the disorder cannot be 
granted.  In the present case, therefore, the preponderance 
of the evidence is against the claim for service connection 
for a right ankle disability, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  

C.  Bilateral Knee Disability

1.  Factual Background

As the Board has noted in this decision, service medical 
records indicate that, in October 1970, the veteran was 
involved in a car accident which resulted in unconsciousness 
for an unknown period of time as well as multiple facial and 
mouth injuries.  He was hospitalized for three weeks between 
October and November 1970, during which time he underwent a 
closed reduction for an alveolus fractured mandibular as well 
as a closure laceration of the tongue.  Final diagnoses 
included a compound alveolus fracture of the mandible with no 
artery or nerve involvement, a fracture of teeth #29 and #30 
with no artery or nerve involvement, a healed laceration of 
the right dorsum tongue, and healed lacerations of the chin 
with no artery or nerve involvement.  

The service medical records are negative for complaints of, 
treatment for, or findings of a bilateral knee disability.  
At the separation examination which was conducted in 
September 1970, the veteran denied ever having experienced a 
history of broken bones; bone, joint, or other deformity; or 
a "trick" or locked knee.  He specifically stated that he 
was in good health except for fractured teeth for which he 
was receiving treatment since October 1970.  The separation 
evaluation demonstrated that the veteran's lower extremities 
were normal.  The examiner specifically noted in the report 
of this examination that the veteran had no defects or 
diagnoses other than his dental pathology.  In a statement 
dated on the day before discharge in December 1970, the 
veteran reported that there had been no change in his medical 
condition since his separation examination.  

At a VA examination conducted in February 1971, the veteran 
reported that he had no orthopedic complaints except for his 
fractured jaw.  The examiner noted that the veteran had no 
orthopedic condition at that time and, due to his (the 
veteran's) jaw complaints, he would be referred to the dental 
clinic.  

At the October 1998 private examination, the veteran reported 
that the October 1970 in-service automobile accident which 
had primarily resulted in maxillofacial injuries had also 
caused an injury to both of his knees.  His current knee 
complaints included pain as well as occasional stiffness and 
swelling.  A physical examination of the veteran's knees 
demonstrated no gross deformity, moderate patellofemoral 
crepitus (which was worse on the right than the left), mild 
effusion bilaterally, no joint line tenderness, a negative 
McMurray's test, no instability in the anterior-posterior or 
medial-lateral planes, a negative Pivot shift test, no 
palpable popliteal cyst, gross tracking of the patella in the 
mid-line, and moderate quadriceps atrophy.  X-rays taken of 
both of the veteran's knees showed mild narrowing of the 
medial and patellofemoral compartmentswith some lateral tilt 
of the patella and early spur formation which was consistent 
with mild degenerative arthrosis.  In pertinent part, the 
examiner provided an impression of degenerative joint disease 
and patellofemoral pain syndrome of both knees.  
Additionally, the examiner expressed his opinion that the 
veteran's "present symptoms may be causally related to his 
prior accident, given his history, . . . [but that] given 
their chronicity, there may be a component or normal age 
related processes."  

At the subsequent November 2002 private orthopedic 
examination, the veteran noted that, as a result of the 1970 
in-service automobile accident that caused maxillofacial 
injury, he also sustained trauma to his knees.  His current 
knee complaints included pain.  The examiner also noted that 
the veteran had brought with him copies of records reflecting 
the maxillofacial trauma and fracture about the mandible and 
that "[d]ocumentation for injury about the musculoskeletal 
system is only as per the . . . [veteran's] history."  

A physical examination of the veteran's knees reflects 
"fine" venous and vascular systems, circulation, and 
reflexes; negative Apley's and McMurray's tests; negative 
Drawer's sign; and no evidence of swelling.  X-rays taken of 
both of the veteran's knees showed no evidence of acute 
fracture or dislocation, trabecular pattern and bony density 
which were within normal limits, and minimal osteoarthritic 
changes.  In pertinent part, the examiner provided an 
impression of residuals of a sprain-type injury of the left 
knee and right knee with osteoarthritis syndrome.  In 
addition, the examiner concluded that a causal relationship 
to the 1970 accident is "only as per the . . . [veteran's] 
history."  The examiner also noted that he had informed the 
veteran that his (the doctor's) correlation of the veteran's 
symptoms to the 1970 trauma "is only as per his [the 
veteran's] personal history . . . [as] no other evidence of 
documentary material has been provided."  

At the June 2003 VA joints examination, the veteran 
complained of bilateral knee pain since he injured these 
joints in the in-service 1970 automobile accident.  A 
physical examination of the veteran's knees demonstrated no 
deformity, full range of motion bilaterally from zero to 
135 degrees, no effusion, no deep patellofemoral tenderness, 
no crepitus on passive ranging, negative meniscal signs, no 
mediolateral instability or anterior/posterior instability 
bilaterally, as well as minor localized tenderness over the 
medial intra-articular space bilaterally.  The examiner noted 
that repeat X-rays taken of the veteran's knees by an 
"outside physician" revealed no bony abnormalities.  

The examiner concluded that the veteran's knees are normal.  
In addition, the examiner expressed his opinion that "[i]t 
is unlikely that the [veteran's knee] complaints are related 
to a service-connected problem."  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that he injured both of his 
knees in the same in-service automobile accident in 1970 in 
which he had sustained trauma to his face and that this 
injury has resulted in a current bilateral knee disability 
manifested by pain and limitation of motion.  See, e.g., T. 
at 2-10.  Significantly, however, the competent evidence of 
record does not support the veteran's assertion that he 
incurred a bilateral knee disorder as a result of his active 
military duty.  A bilateral knee disability was not exhibited 
in service and has not been related to active duty by any 
competent authority.  

In this regard, the Board acknowledges that, at the October 
1998 private examination, the examiner concluded that the 
veteran's degenerative joint disease and patellofemoral pain 
syndrome of both knees "may be causally related to his prior 
accident, given his history, . . . [but that] given the . . . 
chronicity, there may be a component or normal age related 
processes."  While this physician asserted that the 
veteran's bilateral knee condition "may be" causally 
related to the prior accident, the doctor also explained that 
another possible cause of this condition was the normal aging 
process.  Furthermore, the physician's conclusion that the 
veteran's bilateral knee disorder "may be" causally related 
to the previous accident is based solely on the veteran's own 
statements.  This doctor did not state that he had had the 
opportunity to review the veteran's pertinent medical 
records.  As the Board has discussed in this decision, the 
service medical records are negative for complaints of, 
treatment for, or findings of a bilateral knee disability.  
In fact, at the September 1970 separation examination, the 
veteran denied ever having experienced a history of broken 
bones; bone, joint, or other deformity; or a "trick" or 
locked knee.  He specifically stated that he was in good 
health except for fractured teeth for which he was receiving 
treatment since October 1970.  Also, at the February 1971 VA 
examination, the veteran reported that he had no orthopedic 
complaints except for his fractured jaw.  

Moreover, the private physician who conducted the November 
2002 orthopedic examination explained that any evidence of a 
causal relationship between the veteran's current residuals 
of a sprain-type injury of the left knee and right knee with 
osteoarthritis syndrome and the 1970 trauma was based solely 
upon his history.  The basis of the doctor's conclusion was 
the service medical records which he had reviewed.  

Significantly, the examiner who conducted the June 2003 VA 
joints examination essentially reiterated the private 
physician's November 2002 opinion.  In particular, the VA 
examiner, who had the opportunity to review the veteran's 
entire claims folder, concluded that the veteran's knees were 
normal.  Furthermore, the examiner concluded that "[i]t is 
unlikely that the [veteran's knee] complaints are related to 
a service-connected problem."  

Consequently, the Board concludes that the claims folder 
contains no competent evidence associating a bilateral knee 
disability (which has been characterized as degenerative 
joint disease and patellofemoral pain syndrome of both knees 
as well as residuals of a sprain-type injury of the left knee 
and right knee with osteoarthritis syndrome) with the 
veteran's service (on a direct or, where appropriate, a 
presumptive basis).  Without competent evidence of an 
association between a diagnosed disability and active duty, 
service connection for the disorder cannot be granted.  In 
the present case, therefore, the preponderance of the 
evidence is against the claim for service connection for a 
bilateral knee disability, and the reasonable doubt doctrine 
is not for application.  See, 38 U.S.C.A. § 5107(b) (West 
2002).  

D.  Low Back Disability

1.  Factual Background

As the Board has previously discussed in this decision, 
service medical records indicate that, in October 1970, the 
veteran was involved in a car accident which resulted in 
unconsciousness for an unknown period of time as well as 
multiple facial and mouth injuries.  He was hospitalized for 
three weeks between October and November 1970, during which 
time he underwent a closed reduction for an alveolus 
fractured mandibular as well as a closure laceration of the 
tongue.  Final diagnoses included a compound alveolus 
fracture of the mandible with no artery or nerve involvement, 
a fracture of teeth #29 and #30 with no artery or nerve 
involvement, a healed laceration of the right dorsum tongue, 
and healed lacerations of the chin with no artery or nerve 
involvement.  

The service medical records are negative for complaints of, 
treatment for, or findings of a low back disability.  At the 
separation examination which was conducted in September 1970, 
the veteran denied ever having experienced a history of 
broken bones; bone, joint, or other deformity; or back 
trouble of any kind.  He specifically stated that he was in 
good health except for fractured teeth for which he was 
receiving treatment since October 1970.  The separation 
evaluation demonstrated that the veteran's spine was normal.  
The examiner specifically noted in the report of this 
examination that the veteran had no defects or diagnoses 
other than his dental pathology.  In a statement dated on the 
day before discharge in December 1970, the veteran reported 
that there had been no change in his medical condition since 
his separation examination.  

At a VA examination conducted in February 1971, the veteran 
reported that he had no orthopedic complaints except for his 
fractured jaw.  The examiner noted that the veteran had no 
orthopedic condition at that time and, due to his (the 
veteran's) jaw complaints, he would be referred to the dental 
clinic.  

At the October 1998 private examination, the veteran reported 
that the October 1970 in-service automobile accident which 
had primarily resulted in maxillofacial injuries had also 
caused an injury to his back.  His current back complaints 
included pain with prolonged sitting or standing and with 
bending.  A physical examination of the veteran's back 
demonstrated mild tenderness in the lumbosacral junction, the 
ability to forward flex and to touch ankles, extension to 
30 degrees, lateral bending to 45 degrees, normal motor and 
sensory evaluations and normal deep tendon reflexes in both 
lower extremities, a normal gait, as well as negative 
straight leg raise testing, femoral stretch test, and 
bowstring.  X-rays taken of the veteran's lumbosacral spine 
showed mild degenerative disc disease at L3-L4, L4-L5, and 
L5-S1; no spondylolysis or spondylolisthesis; and largely 
normal facet joints.  In pertinent part, the examiner 
provided an impression of degenerative disc disease of the 
lumbosacral spine.  Additionally, the examiner expressed his 
opinion that the veteran's "present symptoms may be causally 
related to his prior accident, given his history, . . . [but 
that] given their chronicity, there may be a component or 
normal age related processes."  

In a November 2002 letter, another private physician 
explained that he treats the veteran for intermittent lumbar 
disc syndrome.  In addition, the doctor noted that, while 
serving in the military in 1970, the veteran sustained a 
traumatic and severe injury resulting from an automobile 
accident.  Further, the physician expressed his opinion that 
a traumatically-induced injury to the back "makes it weak 
because the normal elastic tissue is replaced by fibrous scar 
tissue."  

At the November 2002 private orthopedic examination, the 
veteran noted that, as a result of the 1970 in-service 
automobile accident that caused maxillofacial injury, he also 
sustained trauma to his lower back.  His current lumbar spine 
complaints included pain.  The examiner also noted that the 
veteran had brought with him copies of records reflecting the 
maxillofacial trauma and fracture about the mandible and that 
"[d]ocumentation for injury about the musculoskeletal system 
is only as per the . . . [veteran's] history."  

A physical examination of the veteran's lumbar spine reflects 
"fine" venous and vascular systems, circulation, and 
reflexes as well as fair motion and performance.  X-rays 
taken of the veteran's lumbar spine showed no evidence of 
acute fracture or dislocation, trabecular pattern and bony 
density which were within normal limits, and minimal 
osteoarthritic changes.  In pertinent part, the examiner 
provided an impression of residuals of a sprain-type injury 
of the lumbar spine with osteoarthritis syndrome.  In 
addition, the examiner concluded that a causal relationship 
to the 1970 accident is "only as per the . . . [veteran's] 
history."  The examiner also noted that he had informed the 
veteran that his (the doctor's) correlation of the veteran's 
symptoms to the 1970 trauma "is only as per his [the 
veteran's] personal history . . . [as] no other evidence of 
documentary material has been provided."  

At a VA spine examination conducted in June 2003, the veteran 
asserted that, for the past 30 years, he has experienced left 
lower back pain which prevents him from immediately walking 
in the morning but which improves during the day.  He 
reported using a corset when doing physical work around the 
house.  He denied ever having to take time off from work due 
to his back problems.  The examiner (who had also conducted 
the VA joints examination on the same day in June 2003 and 
who had had the opportunity, at that time, to review the 
veteran's claims folder) observed that the veteran had no 
problems undressing, that he was able to bend from the 
sitting position to take off his shoes and socks without any 
difficulty, that he had no gait abnormalities, and that he 
was able stand on his toes and heels.  

A physical examination of the veteran's lumbosacral spine 
demonstrates a minor right convex scoliosis, the ability to 
flex to a point where he is approximately half-a-meter 
fingertips from the ground, hyperextension to approximately 
25 degrees, lateral bending to the right to 35 degrees, 
lateral bending to the left to 30 degrees, rotation to 
approximately 30 degrees, no pain on percussion or 
compression of the spine, no paraspinal muscle spasm, some 
mild tenderness above (and slightly superior to) the left 
lumbosacral fascia, nontender sciatic exit points, no 
tenderness along the sciatic nerve, and no gluteal atrophy.  
The veteran's lower extremities were found to have no 
neurological abnormalities with normal and equal reflexes, 
5/5 strength, no sensory deficits, and no bladder or bowel 
control problems expressed by the veteran.  X-rays taken of 
the veteran's lumbosacral spine showed a left convex 
scoliosis with the apex at L4-L5 with early degenerative 
joint disease at that level.  

The examiner diagnosed mild scoliosis of the lumbar spine 
with degenerative joint disease at the L4-L5 level.  In 
addition, the examiner expressed his opinion that "it is not 
likely that this condition is service-connected."  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that he injured his low back in 
the same in-service automobile accident in 1970 in which he 
had sustained trauma to his face and that this injury has 
resulted in a current lumbar spine disability manifested by 
pain and limitation of motion.  See, e.g., T. at 2-10.  
Significantly, however, the competent evidence of record does 
not support the veteran's assertion that he incurred a lumbar 
spine disorder as a result of his active military duty.  A 
low back disability was not exhibited in service and has not 
been related to active duty by any competent authority.  

In this regard, the Board acknowledges that, at the October 
1998 private examination, the examiner concluded that the 
degenerative disc disease of the veteran's lumbosacral spine 
"may be causally related to his prior accident, given his 
history, . . . [but that] given the . . . chronicity, there 
may be a component or normal age related processes."  While 
this physician asserted that the veteran's low back condition 
"may be" causally related to the prior accident, the doctor 
also explained that another possible cause of this condition 
was the normal aging process.  Furthermore, the physician's 
conclusion that the veteran's low back disorder "may be" 
causally related to the previous accident is based solely on 
the veteran's own statements.  This doctor did not state that 
he had had the opportunity to review the veteran's pertinent 
medical records.  As the Board has discussed in this 
decision, the service medical records are negative for 
complaints of, treatment for, or findings of a lumbar spine 
disability.  In fact, at the September 1970 separation 
examination, the veteran denied ever having experienced a 
history of broken bones; bone, joint, or other deformity; or 
back trouble of any kind.  He specifically stated that he was 
in good health except for fractured teeth for which he was 
receiving treatment since October 1970.  Also, at the 
February 1971 VA examination, the veteran reported that he 
had no orthopedic complaints except for his fractured jaw.  

Additionally, the Board acknowledges that, in a November 2002 
letter, the veteran's private treating physician appeared to 
concluded that the veteran's lumbar disc syndrome was the 
result of the in-service accident.  In particular, this 
doctor noted that, while serving in the military in 1970, the 
veteran sustained a traumatic and severe injury resulting 
from an automobile accident.  The physician then expressed 
his opinion that a traumatically-induced injury to the back 
"makes it weak because the normal elastic tissue is replaced 
by fibrous scar tissue."  Significantly, however, this 
physician did not state that he had had access to, and 
reviewed, the veteran's medical records.  As the Board has 
discussed in this decision, the competent medical evidence of 
record fails to reflect any orthopedic complaints from the 
veteran either during service or immediately thereafter.  

Moreover, the other private physician who conducted the 
November 2002 orthopedic examination explained that any 
evidence of a causal relationship between the veteran's 
current residuals of a sprain-type injury of the lumbar spine 
with osteoarthritis syndrome and the 1970 trauma was based 
solely upon his history.  The basis of the doctor's 
conclusion was the service medical records which he had 
reviewed.  

Significantly, the examiner who conducted the June 2003 VA 
joints examination essentially reiterated the private 
physician's November 2002 opinion.  In particular, the VA 
examiner, who had the opportunity to review the veteran's 
entire claims folder, concluded that "it is not likely that 
. . . [the veteran's mild scoliosis of the lumbar spine with 
degenerative joint disease at the L4-L5 level] is 
service-connected."  Importantly, this conclusion was based 
on a review of the veteran's medical records.  


Consequently, the Board concludes that the claims folder 
contains no competent evidence associating a low back 
disability (which has been characterized as degenerative disc 
disease of the veteran's lumbosacral spine, lumbar disc 
syndrome, residuals of a sprain-type injury of the lumbar 
spine with osteoarthritis syndrome, and mild scoliosis of the 
lumbar spine with degenerative joint disease at the L4-L5 
level) with the veteran's service (on a direct or, where 
appropriate, a presumptive basis).  Without competent 
evidence of an association between a diagnosed disability and 
active duty, service connection for the disorder cannot be 
granted.  In the present case, therefore, the preponderance 
of the evidence is against the claim for service connection 
for a low back disability, and the reasonable doubt doctrine 
is not for application.  See, 38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

The claim for a compensable rating for the service-connected 
residuals of a compound alveolus fracture of the mandible is 
dismissed.  

Service connection for a right ankle disability is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for a low back disability is denied.  



	                        
____________________________________________
	C. TRUEBA	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



